DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The amendments to the claims in the Applicant’s Amendment filed on 02/24/21 have been entered.
According to the Amendment, claims 1, 7-10, 12-19, 21, 22, and 24-26 have been amended.  Claim 5 has been cancelled.  Thus, claims 1-4 and 6-26 are now pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 5, 6, and 12 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2016/0134930 to Swafford
The Applicant’s arguments with respect to the rejection(s) of claim(s) 22, 23, 25, and 26 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swafford.
The Applicant’s arguments with respect to the rejection(s) of claim(s) 13-15 and 20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swafford.

Claim Rejections - 35 USC § 103
Claims 1, 6, and 12 are rejected under § 103 as being obvious over US Pub. No. 2016/0134930 to Swafford (Swafford) in view of US Pub. No. 2008/0046345 to Serre (Serre).  In regards to claim 1, Swafford discloses an intelligent shelf (29350) comprising:
a top platform (not labeled) having a substantially horizontal face, a front edge, and a back edge (see Fig. 29 depicting a shelf with flat top having at least two edges); 
a front surface (6) sharing the front edge with the top platform, the front surface having a substantially vertical face and extending downward from the front edge (see Fig. 29 depicting a front side of the shelf typically facing the shopping aisle); and
an electronics module comprising:
a display screen (29301), coupled to the front surface, for displaying dynamic messages based on the data communication and the sensing (see Fig. 29; see also ¶¶ [0283], [0285] for providing a single continuous display along the front side of the shelf). 
Although Swafford does not explicitly disclose an electronics module having one or more sensors and a wireless communication chip, such features are found in the prior art.  In fact, Serre
one or more sensors (9) for sensing presence of content on the top platform (see ¶ [0019] for providing three transmit/receive antennas, each antenna adapted to read RFID tags of all products located on its corresponding shelf); and 
a wireless communication chip (4) for enabling data communication over a network (see ¶ [0019] for providing RFID tags for all customers and all products located on the shelves so as to allow the control circuit of the display rack to readily identify customers and each one of the products).
Thus, it would have been obvious to modify the intelligent shelf of Swafford with the wireless proximity sensors of Serre in order to broadcasting multimedia messages on the display screen of the intelligent shelf so as to greet customers by name and to offer customized sale discounts based on information collected from the RFID tags. See ¶ [0026]. 

In regards to claim 6, Serre further discloses that the dynamic messages include an identifier of a customer associated with the content on the top platform. See ¶ [0026] (broadcasting a multimedia message on the display screen greeting each customer by name after identifying the customer by his or her unique RFID tag scanned by one of the three antennas disposed on the display rack).

In regards to claim 12, Serre further discloses that the intelligent shelf is integrated into any of a wall or countertop. See ¶ [0017] (fixing the display rack to a vertical, rear wall).

Claims 22, 23, 25, and 26 are rejected under § 103 as being obvious over US Pub. No. 2015/0356664 to Mackler (Mackler) in view of Swafford, supra.  For claim 22, Mackler
receiving, over a communications network, an order preparation completion data (see ¶ [0055] for receiving order information from customers, including a preparation time based on the aggregate amount of the individual preparation times of each of the items selected by the users); 
using one or more sensors, detecting presence of a product on a top surface of a shelf (see ¶ [0071] for inferring product presence detection from scanning the user’s QR code or other order identification to recognize the applicable order to be collected and then guiding a user to the shelf that houses the specific order corresponding to the scanned order); 
in response to detecting presence of the product on the top surface of the shelf, using a display screen of the shelf and displaying a first message based on the order preparation completion data (see ¶ [0107] for displaying the storage location of the scanned order upon reading the user’s QR code or other order identification information); 
using the one or more sensors, detecting the shelf is empty (see ¶¶ [0012], [0100] inferring a means for detecting an empty shelf from the system’s ability to automatically determine when a shelf can be reassigned to the next order to be fulfilled once the order previously assigned to a storage location on the shelf has been picked and delivered to a customer); 
in response to detecting the shelf is empty, using a display screen and displaying a second message that is different from the first message (see ¶¶ [0098], [0100], [0067] for displaying the currently empty shelf as the storage location for a new customer order). 
Although Mackler does not explicitly disclose the display screen being coupled to a front surface of the shelf, such a feature is found in the prior art.  In fact, Swafford teaches an intelligent shelf (29350) comprising:
a top surface (not labeled) having a substantially horizontal face, a front edge, and a back edge (see Fig. 29 
a display screen (29301) being coupled to a front surface (6) of the shelf, the front surface having a substantially vertical face, sharing the front edge with the top surface, and extending downward from the front edge (see Fig. 29; see also ¶¶ [0283], [0285] for providing a single continuous display along the front side of the shelf).
Thus, it would have been obvious to modify the shelves of Mackler with the display control feature of Swafford in order to provide a visual aid in guiding users to and from select storage locations on the array of shelves.

In regards to claim 23, Mackler further discloses that the order preparation completion data relates to the product. See ¶ [0055] (describing order information including preparation times for each item of the order).

In regards to claim 25, Mackler further discloses that the method further comprises in response to detecting presence of the product on the top surface of the shelf, using a light source, illuminating light towards the top surface of the shelf. See ¶ [0058] (using lights or other visual/audible cues to designate particular shelves when filling orders).

In regards to claim 26, Mackler further discloses that the method further comprises in response to detecting the shelf is empty, transmitting, over the communications network, data regarding availability of the shelf. See ¶¶ [0100], [0067] (automatically determining the availability of storage locations on shelves by scanning the display rack after presenting an order from one of the shelves to a customer).	


Claim 2, 7, 9, 10, and 24 are rejected under § 103 as being obvious over Swafford in view of Serre, supra, as applied to claims 1, 2, 7, 7, and 22, in view of US Pub. No. 2015/0356664 to Mackler (Mackler).  For claim 2, Swafford in view of Serre discloses all limitations of the claimed invention but for a light source for illuminating the top platform.
Although Swafford in view of Serre does not explicitly disclose this limitation such a feature is found in the prior art.  In fact, Mackler teaches an order fulfillment system for pre-ordering and delivery of concession items wherein the electronics module further includes a light source for illuminating the top platform. See ¶ [0058] (using lights or other visual/audible cues to designate particular shelves when filling orders).
Thus, it would have been obvious to modify the display rack of Swafford in view of Serre with the light source of Mackler in order to designate which shelf an order being fulfilled should be picked or placed.

In regards to claim 7, Mackler further discloses that the intelligent system further comprises a host processor (5) coupled to the wireless communication chip, to the display screen and the one or more sensors (see ¶ [0055] for describing a system computer operably coupled to a display device and other components of the order fulfillment system), the host processor being programmed to receive order data and shelf assignment data (see ¶ [0018] for receiving item orders from customers and associating such orders with storage locations on shelves for customers to later retrieve), to respond to signals from the one or more sensors in response to the one or more sensors detecting a presence of the content on the shelf (see ¶ [0058] for changing the color of a light on a shelf where an order is located so as to guide a user to that storage location when a customer is picking up his or her order), and based on the order data to drive the display screen to display a name and/or order number of a see ¶ [0009] for displaying order data including order number and other order identification upon a customer’s request to retrieve to the order). 

In regards to claim 9, Mackler further discloses that the electronics module further includes a light source for illuminating the top platform, the host processor is programmed to drive the light source to accentuate food items on the shelf using any of a specific color or a visual pattern. See ¶ [0058] (describing a means for illuminating and changing the color of a light on a shelf where an order is located so as to guide a user to that storage location when a customer is picking up his or her order).

In regards to claim 10, Mackler further discloses that the host processor is programmed to drive the display screen to display a customer name, order status, shelf identifier, and a personalized message, based on the order data. See ¶ [0009] (displaying storage location data and order status based on order data).

In regards to claim 24, Serre further discloses that the first message includes a customer name of a customer (see ¶ [0026] for displaying a message greeting each customer by name), and the second message includes a dynamic brand graphic (see ¶ [0034] for displaying multimedia content corresponding to a select product). 

Claims 3, 4, 13-15, and 20 are rejected under § 103 as being obvious over Swafford in view of Serre, supra, as applied to claims 1, 1, 13, 13, 14, and 13 respectively, in view of US Pub. No. 2016/0252390 to Batsikouras (Batsikouras).  In regards to claim 13, Swafford
a plurality of intelligent shelves (Fig. 28B depicting smart shelves 28200A-C), wherein each of the plurality of intelligent shelves comprises:
a base electronics module (29300) configured to showcase a product to a designated recipient, the base electronics module comprising a display screen (29301) coupled to the front surface of the intelligent shelf (see Fig. 29; see also ¶¶ [0283], [0285] for providing a single continuous display along the front side of the shelf);
a top platform (not labeled) having a substantially horizontal face, a front edge, and a back edge (see Fig. 29 depicting a shelf with flat top having at least two edges); and
a front surface (6) sharing the front edge with the top platform, the front surface having a substantially vertical face and extending downward from the front edge (see Fig. 29 depicting a front side of the shelf typically facing the shopping aisle); 
Although Swafford does not explicitly disclose one or more proximity sensors and a data interface as recited, such features are found in the prior art.  In fact, Serre teaches an intelligent display rack comprising a plurality of modular accessories comprising: 
a data interface (4) for providing data connections to the base electronic modules of the plurality of intelligent shelves (see ¶ [0019] for providing RFID tags for all customers and all products located on the shelves so as to allow the control circuit of the display rack to readily identify customers and each one of the products); and
one or more sensors (9) configured to monitor presence of products on top surfaces of the plurality of intelligent shelves (see 
Furthermore, although Swafford in view of Serre does not explicitly disclose a power interface as recited in the claim, such a feature is found in the prior art.  In fact, Batsikouras teaches a multi-function smart scale system for managing items by analyzing and providing useful feedback to a user via a display device (¶¶ [0003], [0026]), said system comprising a power interface (112) for providing power connections to the base electronic modules of the plurality of intelligent shelves. See ¶ [0025] (providing a battery compartment for receiving one or more batteries to provide power to the scale).
Thus, it would have been obvious to modify Swafford in view of Serre with power interface of Batsikouras in order to power the modular accessories of the display rack. ¶ [0026].

In regards to claim 14, Swafford further discloses that the display screen associated with each of the base electronic modules is configured to display dynamic messages based on at least the monitoring. See ¶¶ [0274], [0283] (displaying messages based on products removed from a shelf).

In regards to claim 15, Serre further discloses, or suggests at minimum, that the display screen associated with each of the base electronics modules is configured to display a first message when the one or more sensors detect that the respective intelligent shelf is empty. See ¶ [0034] (displaying multimedia content corresponding to a product which has been emptied from a shelf on the display rack).

In regards to claims 4 and 20, Batsikouras further discloses that the one or more sensors comprise one or more of a mechanical weight sensor (103), a capacitive sensor, an ultrasonic range sensor, an infrared (IR) range sensor, a break-beam sensor or a LIDAR sensor. See ¶ [0021] (providing one or more weight sensors on the multi-function smart scale).

In regards to claim 3, Batsikouras further discloses that the electronics module further includes a locus (112) for receiving a battery. See ¶ [0025] (providing a battery compartment for receiving one or more batteries to provide power to the scale).

Claim 8 is rejected under § 103 as being obvious over Serre in view of Mackler, supra, as applied to claim 7, and further in view of Swafford, supra.  For claim 8, Serre in view of Mackler discloses all limitations of the claimed invention but for communicating that the shelf is empty and ready for another order.
Although Serre in view of Mackler does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Swafford teaches a merchandizing display system comprising a host processor (90) being programmed to sense that the content has been taken after pickup and, in response, to communicate via the wireless communication chip that the self is empty and ready for another order. See ¶ [0118] (determining whether a shelf is empty and if so taking appropriate action to restock the shelf based on the product type and availability of substitute goods).
Thus, it would have been obvious to modify Serre in view of Mackler with the restocking feature of Swafford in order to restock storage locations on shelves as orders picked and replaced.

Claim 11 is rejected under § 103 as being obvious over Serre, supra, as applied to claim 1, in view of US Pub. No. 2017/0109115 to Fan et al. (Fan).  For claim 11, Serre discloses all limitations of the claimed invention but for a rear projection module.
Although Serre does not explicitly disclose this limitation such a feature is found in the prior art.  In fact, Fan teaches a multi-display projection box comprising a display screen comprising a rear projection module arranged to project onto a diffuser layer. See ¶¶ [0002], [0007] (providing a rear 
Thus, it would have been obvious to modify the display rack of Serre with the rear projection module of Fan in order to provide an inexpensive, error-free method of providing pricing information of items located on inventory shelves. ¶ [0004-0006].

Claims 17, 19, and 21 are rejected under § 103 as being obvious over Serre in view of Batsikouras, supra, as applied to claims 14, 13, and 13, and further in view of Mackler, supra.  For claim 17, Serre discloses all limitations of the claimed invention but for displaying second data when the shelf is assigned to a particular order.
Although Serre in view of Batsikouras does not explicitly disclose this limitation such a feature is found in the prior art.  In fact, Mackler teaches an order fulfillment system for pre-ordering and delivery of concession items, said system comprising a display screen configured to display a second data when the respective intelligent shelf is assigned to a particular order. See ¶ [0009] (displaying data indicative of the storage location where the order is stored and then removes the order from the list of open orders indicating that the order has been delivered to the assigned shelf).
Thus, it would have been obvious to modify Serre in view of Batsikouras with the display feature of Mackler in order to track and monitor customer orders in different stages of order fulfillment.

In regards to claim 19, Mackler further discloses that the base electronics module comprises a light source for illuminating a top surface of a respective intelligent shelf. See ¶ [0058] (using lights or other visual/audible cues to designate particular shelves when filling orders).

In regards to claim 21, Mackler further discloses that the plurality of intelligent shelves is paired with an order status display board configured as a functional screen. See ¶¶ [0009], [0013] (describing a display device configured to receive customer orders and assign them to different storage locations on shelves).

Claim 18 is rejected under § 103 as being obvious over Serre in view of Batsikouras, supra, as applied to claim 14, and further in view of US Pub. No. 2016/0134930 to Swafford (Swafford).  For claim 18, Serre in view of Batsikouras discloses all limitations of the claimed invention but for displaying multimedia content across multiple display devices in a coordinated fashion.
Although Serre in view of Batsikouras does not explicitly disclose this limitation such a feature is found in the prior art.  In fact, Swafford teaches merchandizing display system wherein multimedia is displayed across the display screens of the plurality of intelligent shelves in a coordinated fashion. See Abstract (apportioning streaming video among displays, such that each display simultaneously outputs a different portion of the streaming video).
Thus, it would have been obvious to modify Serre in view of Batsikouras with the display feature of Swafford in order to show different types of advertisements for customers.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651